AO 245B (CASDRev. 08/14) Judgment in a Petty Criminal Case


                                    UNITED STATES DISTRICT COURT
                                          SOUTHERN DISTRICT OF CALIFORNIA

              UNITED STATES OF AMERICA                              ,JUDGMENT lN A CRIMINAL CASE
                               v.                                   (For Offenses Committed On or After November l, 1987)
                  Rene SANCHEZ-SANCHEZ
                                                                       Case Number:

                                                                    Elana R. Fo el
                                                                    Defendant's Attorney
REGISTRATION NO.                72657298


The Defendant:



 D was found guilty on count(s)
    after a nlea of not m1iltv.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                      Count
Title & Section                     Nature of Offense                                                                Number(s)
8 USC 1325                          IMPROPER ENTRY BY AN ALIEN (MISDEMEANOR)                                            l




       The defendant is sentenced is provided on page 2 of this judgment


       The defendant has been found not guilty on count(s)

 IZi   Count(s)   UNDERLYING COUNTS                            are Dismissed without prejudice on the motion of the United States.

 IZI   Assessment : REMITTED



 IZINo fine                D Forfeiture pursuant to order filed                                          , included herein.
        IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of any
material change in the defendant's economic circumstances.




                                                                                           . LE    IS
                                                                                                  AGISTRATE JUDGE


                                                                                                                  18CR5146-PCL
EFENDANT:                Rene SANCHEZ-SANCHEZ                                                     Judgment - Page 2of2
CASE NUMBER:             l SCRS 146-PCL


                                                IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a tenn of:
TIME SERVED




      Sentence imposed pursuant to Title 8 USC Section l 326(b).
      The court makes the following recommendations to the Bureau of Prisons:




      The defendant is remanded to the custody of the United States Marshal.

D     The defendant shall surrender to the United States Marshal for this district:
           at                                                on
      D    as notified by the United States Marshal.

      The defendant shall surrender for service of sentence at the institution designated by the Bureau of
D
      Prisons:
      D    on or before
      D     as notified by the United States Marshal.
      D     as notified by the Probation or Pretrial Services Office.

                                                      RETURN

I have executed this judgment as follows:

      Defendant delivered on


at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                  UNITED STATES MARSHAL



                                    By                     DEPUTY UNITED STA TES MARSHAL




                                                                                                       l 8CR5146-PCL
